

114 S591 IS: New Markets Tax Credit Extension Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 591IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Blunt (for himself, Mr. Schumer, Mr. Daines, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to permanently extend the new markets tax credit, and
 for other purposes.1.Short titleThis Act may be cited as the New Markets Tax Credit Extension Act of 2015.2.Permanent
			 extension of new markets tax credit(a)Extension(1)In
 generalSubparagraph (G) of section 45D(f)(1) of the Internal Revenue Code of 1986 is amended by striking , 2011, 2012, 2013, and 2014 and inserting and each calendar year thereafter.(2)Conforming
 amendmentSection 45D(f)(3) of such Code is amended by striking the last sentence.(b)Inflation
 adjustmentSubsection (f) of section 45D of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(4)Inflation
				adjustment(A)In
 generalIn the case of any calendar year beginning after 2014, the dollar amount in paragraph (1)(G) shall be increased by an amount equal to—(i)such dollar amount, multiplied by(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year, determined by substituting calendar year 2000 for calendar year 1992 in subparagraph (B) thereof.(B)Rounding
 ruleAny increase under subparagraph (A) which is not a multiple of $1,000,000 shall be rounded to the nearest multiple of $1,000,000..(c)Alternative
 minimum tax reliefSubparagraph (B) of section 38(c)(4) of the Internal Revenue Code of 1986 is amended—(1)by redesignating clauses (v) through (ix) as clauses (vi) through (x), respectively, and(2)by inserting after clause (iv) the following new clause:(v)the credit determined under section 45D, but only with respect to credits determined with respect to qualified equity investments (as defined in section 45D(b)) initially made after the date of the enactment of the New Markets Tax Credit Extension Act of 2015,.(d)Effective
			 dates(1)In
 generalExcept as provided in paragraph (2), the amendments made by this section shall apply to calendar years beginning after December 31, 2014.(2)Alternative
 minimum tax reliefThe amendments made by subsection (c) shall apply to credits determined with respect to qualified equity investments (as defined in section 45D(b) of the Internal Revenue Code of 1986) initially made after the date of the enactment of this Act.